DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final office action in response to communications received on 8/25/2022.  Claims 1 and 22 have been amended.  Claims 1-11 and 14-22 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the office action dated 3/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryfogle et al. (U.S. Patent No. 3,911,632).
Regarding claim 1, Bryfogle et al. discloses a debris guard (14, Figs. 1-6) for installation on an eaves trough comprising a frame (30, 28, 54, 56) having a back side (approximate 70), a front side (approximate 72), a length and two ends (14, Fig. 2), and an eavestrough fastening portion (38, 40; Figs. 3-6) extending the length of the frame, a water collection portion (32, 34, 58) that extends from the front side to the back side and along the length of the frame, the water collection portion having a plurality of holes (55) to allow rainwater to pass through, and a connector engagement structure (64, 66) that extends outward from the water collection portion (via connections of portions 32, 34).
Regarding claim 2, Bryfogle et al. discloses the connector engagement structure (64, 66) extends along the length of the frame (Fig. 4)
Regarding claims 3 and 9, Bryfogle et al. discloses the connector engagement structure (64, 66) extends outward from a bottom surface of the water collection portion (via 32, 34)
Regarding claims 4 and 10, Bryfogle et al. discloses the connector engagement structure (64, 66) extends from a top surface of the water collection portion (via 32, 34, portions are connected along the intersection of the top and bottom portions of 58)
Regarding claim 5 Bryfogle et al. discloses the connector engagement structure (64, 66) has a T-shape cross-section (Fig. 3). 
Regarding claim 6, Bryfogle et al. discloses a connector (68) with a cutout (considered to be the edges and surfaces) , the cut-out is shaped to be slidable onto the connector engagement structure in a snug slide fit (Fig. 4)
Regarding claim 7, Bryfogle et al. discloses the connector engagement structure (64, 66) is a pair of connector engagement structures spaced apart (Fig. 3)
Regarding claim 8, Bryfogle et al. discloses the pair of connector engagement structures (64, 64) extend along the length of the frame (Fig. 4)
Regarding claim 11, Bryfogle et al. discloses a connector (68), wherein the pair of connector engagement structures (64, 66) and the surface of the water collection portion (30, 32, 34, 58) form a connector receiving opening on each end of the frame that is shaped to receive the connector (Figs. 3-6).
Regarding claim 14, Bryfogle et al. discloses the connector (68) has a fastener portion (considered to be the left and right edges) and the connector receiving opening (approximate 64, 66) is shaped to receive the fastener portion of the connector in a snug slide fit (Figs. 5-6).
Regarding claim 15, Bryfogle et al. discloses the connector (68) has a central portion (along the center line) with fastener portions (side edges) spaced apart and extending outwardly from each side of the central portion.
Regarding claim 16, Bryfogle et al. discloses the connector (68) further comprises a joint covering portion (Central portion perpendicular to the center line of 68 that overlaps the frame joint when connected) along a length of the central portion for covering pieces of the frame when joined to each other.
Regarding claim 17, Bryfogle et al. discloses the pair of engagement structures (64, 66) are joined so that the connector receiving opening is shaped to fully surround the fastener portion (side edges) of the connector.
Regarding claim 19, Bryfogle et al. discloses the plurality of holes (55) allow water to pass through to the eavestrough.
Regarding claim 20, Bryfogle et al. discloses the plurality of holes (55) blocks at least a portion of debris from passing through. 
Regarding claim 21, Bryfogle et al. discloses the back side (approximate 70) is configured to be adjacent a building when the debris guard is installed in the eavestrough.  The Examiner considers the back side capable of being adjacent a building when oriented along the building.
Regarding claim 22, Bryfogle et al. discloses the water collection portion (32, 34, 58) extends contiguously from the front side to the back side and along the length of the frame (Figs. 1-4).

Claim(s) 1-4 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney. (U.S. Patent No. 10,125,496).
Regarding claim 1, Lenney discloses a debris guard (10, Figs. 3-4) for installation on an eaves trough comprising a frame (30) having a back side (approximate 40), a front side (approximate 70), a length and two ends (Fig. 1), and an eavestrough fastening portion (70 or 40) extending the length of the frame, a water collection portion (57) that extends from the front side to the back side and along the length of the frame, the water collection portion having a plurality of holes (58) to allow rainwater to pass through, and a connector engagement structure (59) that extends outward from the water collection portion.
Regarding claim 2, Lenney discloses the connector engagement structure (59) extends along the length of the frame (Figs. 1 and 4)
Regarding claim 3, Lenney discloses the connector engagement structure (59) extends outward from a bottom surface of the water collection portion (via 32, 34)
Regarding claim 4, Lenney discloses the connector engagement structure (59) extends from a top surface of the water collection portion.
Regarding claim 18, Lenney discloses a mesh (20) fastened to the frame so as to cover the water collection portion. 
Regarding claim 19, Lenney discloses the plurality of holes (58) allow water to pass through to the eavestrough.
Regarding claim 20, Lenney discloses the plurality of holes (58) blocks at least a portion of debris from passing through. 
Regarding claim 21, Lenney. discloses the back side (approximate 70) is configured to be adjacent a building when the debris guard is installed in the eavestrough (Figs. 1 and 4).
Regarding claim 22, Lenney discloses the water collection portion (57) extends contiguously from the front side to the back side and along the length of the frame (Figs. 1-4).

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.  Applicant argues that Bryfogle et al. (U.S. Patent No. 3,911,632) does not disclose an eavestrough, but rather discloses a gutter structure and that Lenney is directed at a raided arc rain gutter debris preclusion device and that Lenney does not disclose a connector engagement structure that extends outward from the water collection portion, but instead discloses a drip wall that assist with directing water into the gutter and not provide any engagement functionality. 
In response to Applicant’s arguments, Examiner respectfully disagrees. In regard to Bryfogle et al., the Examiner contends that Applicant claims a debris guard and not necessarily an eavestrough and does not consider an eavestrough fastening portion to qualify as such. An eavestrough fastening portion can reasonably be an extension of the debris guard capable of connecting to an eavestrough and does not necessarily have to be apart of an eavestrough itself.  However, eavestrough can be considered a specific type of gutter or sometimes used interchangeably.  Nonetheless, Applicant has not sufficiently set forth structural limitations of the eavestrough fastening portion to distinguish over the prior art or recite details of the structural relationship between the debris guard and eavestrough fastening portion.  Regardless, Examiner maintains that Bryfogle et al. discloses an “eavestrough fastening portion” as set forth above, that is capable of being apart of an eavestrough or fastening to or from an eavestrough. 
In regard to Lenney, Examiner also disagrees.  Similarly, to the argument set forth above regarding Bryfogle et al., Applicant claims a debris guard and not necessary eavestrough. The Examiner agrees with the Applicant’s remarks that the drip wall (59) is adjacent to the lip 70 and extends beyond the floor 56 into the gutter.  To provide further clarity, the Examiner considers the connector engagement structure to not only be the portion from the bottom of the floor to the gutter, but to also be the entire wall that extends the length between the lip 70 and floor 56; wherein a portion of the wall between the lip 70 and floor 56 engages a portion of the Gutter.  Therefore, the Examiner maintains that Lenney discloses an eavestrough fastening portion as well as connector engagement structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633